THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            David B. Lemon, Claimant, Respondent,

            v.

            Mt. Pleasant Waterworks, Employer, and State Accident
            Fund, Carrier, Petitioners.

            Appellate Case No. 2020-000481



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal from the Workers' Compensation Commission


                             Opinion No. 28027
                    Heard May 6, 2021 – Filed May 12, 2021


                 DISMISSED AS IMPROVIDENTLY GRANTED


            Kirsten Leslie Barr, of Trask & Howell, LLC, of Mt.
            Pleasant, for Petitioners.

            Carl H. Jacobson, of Uricchio Howe Krell, PA, of
            Charleston, for Respondent.


PER CURIAM: We issued a writ of certiorari to review the court of appeals'
decision in Lemon v. Mt. Pleasant Waterworks, 429 S.C. 59, 837 S.E.2d 738 (Ct.
App. 2019). We now dismiss the writ as improvidently granted.1

DISMISSED AS IMPROVIDENTLY GRANTED.



BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.




1
 Petitioners moved to supplement the record two days prior to oral argument.
With Respondent's consent, the motion to supplement the record is granted.
However, these additional materials do not affect the disposition of this appeal.